Citation Nr: 1758397	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-25 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to compensable rating for vascular headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983, from February 1991 to July 1991, and from March 2003 to January 2004.
This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in a September 2016 Board Hearing at the RO.  A copy of the transcript is of record.

The claim of entitlement to a compensable rating for vascular headaches is remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's hypertension did not demonstrate blood-pressure readings that predominately show diastolic pressure in excess of 110 or systolic pressure in excess of 200.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant of any information necessary to substantiate a claim, and to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, to include requesting records and providing an examination.  38 U.S.C. § 5103, 5103A (2012).

VA provided the Veteran notice, obtained the Veteran's service records, and provided examinations for the Veteran.  The Veteran or representative do not assert that VA violated any duty to notify, that there are any outstanding records that need to be secured on behalf of the Veteran, or that the VA examinations during the course of this appeal are inadequate to decide this claim.  Therefore, no further notification or assistance is necessary.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the claimant does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).

Where there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Hypertension is rated under Diagnostic Code 7101.  38 C.F.R. § 4.104 (2017).  Under Diagnostic Code 7101, hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).

In August 2010, the Veteran claimed his service-connected hypertension worsened, and was at times uncontrolled.  In March 2011, the Veteran cited an Emergency Room visit from January where his blood-pressure was recorded as 156/98.

A February 2009 examination recorded one blood-pressure reading of 190/101.  Although close to the criteria for a 20 percent rating, that blood-pressure reading more nearly approximated the criteria for a 10 percent rating.

Two days later blood-pressure was recorded as 140/92; but again only one reading was recorded.  That examination was consistent with the criteria for a 10 percent rating.

In a September 2010 VA examination, blood-pressure was recorded as 135/91, 137/94, and 129/92.  That examination was also consistent with the criteria for a 10 percent rating.

Private medical records show February 2011 and March 2011 examinations which recorded blood-pressure on both dates at 132/94.  Both of those readings were consistent with the criteria for a 10 percent rating.

A December 2012 VA examiner noted that elevated blood-pressure was the highest of record since November 2005.  On examination blood-pressure was recorded as 172/110 and 166/106.  That examiner also noted a blood-pressure reading recorded in July 2012 of 131/89.  All three of those recorded readings were consistent with the criteria for a 10 percent rating.  That examiner also opined that the Veteran's hypertension impacted his ability to work as a truck driver.

A June 2015 VA examination recorded two blood-pressure readings as 142/92 and 142/90.  That examiner noted a reading from February 2015 which was recorded as 140/89.  Those recorded blood-pressure readings were consistent with the criteria for a 10 percent rating.

Additionally, the Board notes that the chief complaint noted in the January 2011 Emergency Room visit was for headaches, and not hypertension.  Moreover, the Veteran's blood-pressure reading at that time was also consistent with a 10 percent rating.

During the pendency of this appeal, the Veteran's recorded diastolic pressure was consistently less than 110, and his recorded systolic pressure was consistently less than 200.  The Veteran's blood-pressure over thirteen recorded readings, throughout the period of appeal, averaged approximately 150/95 and was consistently less than systolic of 200 and diastolic of 110.  While the Veteran's disability requires daily medication, that treatment alone does not meet the criteria for a higher rating.  Thus, the Board finds that a rating in excess of 10 percent is not warranted.  In order to warrant a higher rating, the Veteran's diastolic pressure must be predominantly 110 or more, or systolic pressure must be predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

The Board has also considered whether the claim for increased rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2017).  The Board concludes referral is not warranted.  The Veteran's blood-pressure readings were fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the disability picture was so exceptional or unusual as to make impractical the application of the regular schedular standards.  Although a VA examiner opined that the Veteran's hypertension impacted his ability to work as a truck driver, the evidence did not show marked interference with employment or frequent hospitalization due to elevated blood-pressure.  Additionally, there is no evidence that the Veteran's blood-pressure prevented him from securing or following a substantially gainful occupation.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

Since the evidence does not show that the Veteran's blood-pressure has been predominantly 110 or more for diastolic pressure, or 200 or more for systolic pressure, the preponderance of the evidence is against a finding that a higher rating is warranted.  Therefore, the claim for an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran also contends that a separate rating is warranted for the vascular headaches caused by hypertension which are part of the service-connected disability characterized as hypertension with vascular headaches.  However, an appropriate VA examination to determine the severity of the vascular headaches has not been provided.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).  

The Board finds that a VA examination is needed to determine the current severity of vascular headaches.  The evidence also suggests that the headaches have worsened, requiring a more contemporaneous examination.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA headaches examination to determine the current severity of vascular headaches  The examiner should review the claims file and should note that review in the examination report.  The examiner should interview the Veteran and should describe the vascular headaches the Veteran experiences.  The examiner should state whether there are characteristic prostrating attacks due to the headaches, and if so, should state the frequency of any characteristic prostrating attacks.  The examiner should also opine whether any characteristic prostrating attacks are productive of severe economic inadaptability.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


